                Case 19-11743-JTD              Doc 814-4        Filed 06/11/21        Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

PANCAKES & PIES, LLC,1                                       Case No. 19-11743 (JTD)

                Post-Effective Date Debtor.



                                       CERTIFICATE OF SERVICE

                  I, Michael R. Seidl, hereby certify that on the 11th day of June, 2021, I caused a

copy of the following to be served on the attached service lists in the manner indicated.

        Notice of Liquidating Trustee’s Fifth Omnibus Objection (Substantive) to Claims
         Pursuant to Section 502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and 3007,
         and Local Rule 3007-1);
        Liquidating Trustee’s Fifth Omnibus Objection (Substantive) to Claims Pursuant to
         Section 502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and 3007, and Local
         Rule 3007-1;
        Exhibit A (Proposed Order with Exhibit 1);
        Exhibit B (Declaration)


                                                      /s/ Michael R. Seidl
                                                      Michael R. Seidl (DE Bar No. 3889)




1
    The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
    Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
    MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.


DOCS_DE:234648.1 65988/003
               Case 19-11743-JTD     Doc 814-4   Filed 06/11/21   Page 2 of 9




Pancakes & Pies (Perkins)
Claimant Service List-5th Omnibus
Doc #234645
18-First Class Mail

FIRST CLASS MAIL
Ballard, Robin L.
2240 E. Wisconsin Avenue
Kaukauna, WI 54130

FIRST CLASS MAIL
Butcher, Kelly
PO Box 128
Plymouth, FL 32768

FIRST CLASS MAIL
Chapman, Marvel A.
The Winjum Law Firm
1220 Sunset Drive, Suite 103
Norwalk, IA 50211

FIRST CLASS MAIL
Dunham, Edgar D.
4410 Orange Tree Court
St. Joseph, MO 64506

FIRST CLASS MAIL
Friedman, Vicki
c/o Marc I. Simon, Esquire
Simon and Simon, P.C.
707 Grant Street, Suite 1200
Pittsburgh, PA 15219

FIRST CLASS MAIL
Gonzalez, Javier
c/o Janeth Arias, Esq.
Blanco & Arias, APC
21171 S Western Avenue, Suite 2812
Torrance, CA 90501

FIRST CLASS MAIL
Israel, Mark, and Esther Wolfe
c/o Michael M. Marzban
16000 Ventura Blvd., Suite 700
Encino, CA 91436




DOCS_DE:234645.1 65988/003
               Case 19-11743-JTD      Doc 814-4   Filed 06/11/21   Page 3 of 9




FIRST CLASS MAIL
Jackson, Larry
1865 Jellison Street
Lakewood, CO 80215

FIRST CLASS MAIL
Mata, Casiano
c/o Janeth Arias, Esq.
Blanco & Arias, APC
21171 S Western Avenue, Suite 2812
Torrance, CA 90501

FIRST CLASS MAIL
Michael, Peggy
c/o Marc I. Simon, Esquire
Simon & Simon, P.C.
707 Grant Street, Suite 1200
Pittsburgh, PA 15219

FIRST CLASS MAIL
Rachel, Latoria
1101 McNamee St.
Leesburg, FL 34748

FIRST CLASS MAIL
Reynolds, Bonita
c/o Will Sutor
5401 Gamble Drive, Ste 101
St Louis Park, MN 55416

FIRST CLASS MAIL
Rodriguez, Roger
c/o Thomas J. Miletic
Miletic Law Group
2600 West Olive Avenue, No 510
Burbank, CA 91505

FIRST CLASS MAIL
Sanitary District # 1
Town of Brockway
P.O. Box 484
Black River Falls, WI 54615

FIRST CLASS MAIL
Schwartz, Ingrid
c/o Law Offices of Gerald L. Marcus



DOCS_DE:234645.1 65988/003                   2
               Case 19-11743-JTD   Doc 814-4   Filed 06/11/21   Page 4 of 9




24025 Park Sorrento, Ste 430
Calabasas, CA 91302

FIRST CLASS MAIL
Stevenson, Jimmie L.
c/o Scott Jackson
1324 E. Grand Avenue
PO Box 2403
Ponca City, OK 74602

FIRST CLASS MAIL
Wagner, Christa
c/o Mary Hoefer, Esq.
332 S Linn St., Suite 300
Iowa City, IA 52240




DOCS_DE:234645.1 65988/003                3
               Case 19-11743-JTD    Doc 814-4   Filed 06/11/21   Page 5 of 9




Perkins & Marie Callender’s                     FIRST CLASS MAIL
2002 Service List EMAIL                         Tulare County Tax Collector
Case No. 19-11743                               Mayra Alcantar, Deputy Tax Collector
Document No. 230336                             221 S. Mooney Blvd., Room 104-E
05 – First Class Mail                           Visalia, CA 93291-4593
57 – Emails
                                                FIRST CLASS MAIL
                                                (Counsel for Wells Fargo Vendor Financial
(Liq Trust Counsel)                             Services LLC fka GE Capital Information
Bradford J. Sandler, Esquire                    Technology Solutions c/o A Ricoh USA
Colin R. Robinson, Esquire                      Program f/d/b/a IKON Financial Services)
Peter J. Keane, Esquire                         Christine R. Etheridge, Esq.
Pachulski Stang Ziehl & Jones LLP               PO Box 13708
919 N. Market Street, 17th Floor                Macon, GA 31208-3708
P.O. Box 8705
Wilmington, DE 19899                            EMAIL
Email: bsandler@pszj.com                        (Local Counsel for the Debtors)
crobinson@pszj.com                              Daniel J. DeFranceschi, Esquire
pkeane@pszjlaw.com                              Michael J. Merchant, Esquire
                                                Zachary I. Shapiro, Esquire
FIRST CLASS MAIL                                Brett M. Haywood, Esquire
Internal Revenue Service                        Megan E. Kenney, Esquire
Centralized Insolvency Operation                Richards, Layton & Finger, P.A.
PO Box 7346                                     One Rodney Square
Philadelphia, PA 19101-7346-6787                920 North King Street
                                                Wilmington, DE 19801
FIRST CLASS MAIL                                Email: defranceschi@rlf.com
Internal Revenue Service                        merchant@rlf.com
Centralized Insolvency Operation                shapiro@rlf.com
2970 Market St                                  haywood@rlf.com
Philadelphia, PA 19104                          kenney@rlf.com

FIRST CLASS MAIL                                EMAIL
(Counsel for State of Ohio)                     (Counsel for SCF RC Funding L, LLC;
Robert L. Doty, Esquire                         Counsel for DJ-9, Inc.)
Assistant Attorney General                      Leslie C. Heilman, Esquire
Collections Enforcement, Toledo Regional        Ballard Spahr LLP
Office                                          919 N Market Street, 11th Floor
One Government Center, Suite 1240               Wilmington, DE 19801
Toledo, OH 43604-2261                           Email: heilmanl@ballardspahr.com




DOCS_DE:230336.1 65988/002
               Case 19-11743-JTD        Doc 814-4   Filed 06/11/21    Page 6 of 9




EMAIL                                               EMAIL
(Counsel for Perkins Group LLC)                     (Counsel for Kimco Landlords; Counsel for
Erin R. Fay, Esquire                                Waste Management)
Evan Miller, Esquire                                Rachel B. Mersky, Esquire
Bayard PA                                           Monzack Mersky Mclaughlin and Browder,
600 N King Street, Suite 400                        P.A.
Wilmington, DE 19801                                1201 N Orange Street, Suite 400
Email: efay@bayardlaw.com;                          Wilmington, DE 19801
emiller@bayardlaw.com                               Email: rmersky@monlaw.com

EMAIL                                               EMAIL
(Counsel for Liberty Property Limited               Delaware Department of Justice
Partnership)                                        Delaware Attorney General
John E. Lucian, Esquire                             Kathy Jennings, Esquire
Jose F. Bibiloni, Esquire                           Carvel State Building
Blank Rome LLP                                      820 N French Street
1201 N Market Street, Suite 800                     Wilmington, DE 19801
Wilmington, DE 19801                                Email: attorney.general@state.de.us
Email: lucian@blankrome.com;
jbibiloni@blankrome.com                             EMAIL
                                                    Delaware Dept of Justice
EMAIL                                               Attn: Bankruptcy Dept
(Counsel to Bank of America, N.A., as               820 N French St., 6th Fl
Administrative Agent)                               Wilmington, DE 19801
Mark Pfeiffer, Esquire                              Email: attorney.general@state.de.us
Buchanan Ingersoll & Rooney PC
919 North Market Street, Suite 990                  EMAIL
Wilmington, DE 19801                                Linda J. Casey, Esquire
Email: mark.pfeiffer@bipc.com                       Office of the United States Trustee
                                                    844 King Street, Suite 2207
EMAIL                                               Wilmington, DE 19801
(Counsel for Del Amo Associates, LLC)               Email: Linda.Casey@usdoj.gov
William E. Chipman, Jr., Esquire
Mark D Olivere, Esquire                             EMAIL
Chipman Brown Cicero & Cole, LLP                    David C. Weiss, Esquire
1313 North Market Street, Suite 5400                US Attorney’s Office
Wilmington, DE 19801-6101                           Hercules Building
Email: chipman@chipmanbrown.com;                    1313 N. Market Street
olivere@chipmanbrown.com                            Wilmington, DE 19801
                                                    Email: usade.ecfbankruptcy@usdoj.gov




DOCS_DE:230336.1 65988/002
2
               Case 19-11743-JTD    Doc 814-4   Filed 06/11/21     Page 7 of 9




EMAIL                                           EMAIL
(Counsel for WF PP Realty, LLC)                 (Counsel for AEI Fund Management, Inc.)
William E. Chipman, Jr., Esquire                John M. Koneck, Esquire
Mark D. Olivere, Esquire                        Fredrikson & Byron, P.A.
Chipman Brown Cicero & Cole, LLP                200 South Sixth St, Ste 4000
Hercules Plaza                                  Minneapolis, MN 55402-1425
1313 North Market Street, Suite 5400            Email: jkoneck@fredlaw.com
Wilmington, DE 19801-6101
Email: chipman@chipmanbrown.com                 EMAIL
olivere@chipmanbrown.com                        (Counsel for Del Amo Associates, LLC)
                                                J. Bennett Friedman, Esquire
EMAIL                                           Friedman Law Group, P.C.
(Counsel for The Buntin Group)                  1901 Avenue of the Stars, Suite 1000
J. Cory Falgowski, Esquire                      Los Angeles, CA 90067
Burr & Forman LLP                               Email: jfriedman@flg-law.com
1201 N. Market Street, Suite 1407
Wilmington, DE 19801                            EMAIL
Email: jfalgowski@burr.com                      (Counsel for National Retail Properties, Inc)
                                                Robert L. LeHane, Esquire
EMAIL                                           Jennifer D. Raviele, Esquire
(Counsel for Perkins Group LLC)                 Kelley Drye & Warren LLP
Kevin Chiu, Esquire                             101 Park Ave
Baker Botts LLP                                 New York, NY 10178
2001 Ross Avenue Suite 900                      Email: KDWBankruptcyDepartment@
Dallas, TX 75201                                kelleydrye.com; rlehane@kelleydrye.com;
Email: kevin.chiu@bakerbotts.com                jraviele@kelleydrye.com

EMAIL                                           EMAIL
(Counsel for SCF RC Funding L, LLC)             (Counsel for the Missouri Department of
Craig Solomon Ganz, Esquire                     Revenue)
Michael DiGiacomo, Esquire                      Sheryl L. Moreau, Esquire
Ballard Spahr LLP                               Missouri Department of Revenue
1 East Washington Street, Suite 2300            Bankruptcy Unit
Phoenix, AZ 85004                               PO Box 475
Email: ganzc@ballardspahr.com;                  Jefferson City, MO 65105-0475
digiacomom@ballardspahr.com                     Email: deecf@dor.mo.gov

EMAIL                                           EMAIL
(Counsel for BICO Associates GP)                (Proposed Counsel for the Debtors)
Russell W. Savory, Esquire                      Scott L. Alberino, Esquire
Beard & Savory, PLLC                            Joanna Newdeck, Esquire
119 South Main Street, Suite 500                Akin Gump Strauss Hauer & Feld LLP
Memphis, TN 38103                               1333 New Hampshire Avenue, NW
Email: Russell.savory@gmail.com                 Washington, DC 20036
                                                Email: salberino@akingump.com
                                                jnewdeck@akingump.com


DOCS_DE:230336.1 65988/002
3
               Case 19-11743-JTD    Doc 814-4   Filed 06/11/21     Page 8 of 9




                                                EMAIL
EMAIL                                           Securities & Exchange Commission
(Counsel to Regions Bank)                       Secretary of the Treasury
E. Franklin Childress, Jr., Esquire             100 F St NE
Baker, Donelson, Bearman, Caldwell &            Washington, DC 20549
Berkowitz, PC                                   Email: SECBankruptcy-OGC-
165 Madison Avenue, Suite 200                   ADO@SEC.GOV
Memphis, TN 38103
Email: fchildress@bakerdonelson.com             EMAIL
                                                Andrew Calamari, Esquire
EMAIL                                           Securities & Exchange Commission NY
Delaware Secretary of State                     Office
Franchise Tax                                   Brookfield Place
401 Federal Street                              200 Vesey St, Ste 400
PO Box 898                                      New York, NY 10281-1022
Dover, DE 19903                                 Email: bankruptcynoticeschr@sec.gov
Email: dosdoc_bankruptcy@state.de.us
                                                EMAIL
EMAIL                                           (Counsel to the Agent Under the Debtors’
Delaware State Treasury                         Prepetition Credit Facility / Counsel to the
820 Silver Lake Blvd, Suite 100                 DIP Agent Counsel to Bank of America,
Dover, DE 19904                                 N.A., as Administrative Agent)
Email: statetreasurer@state.de.us               David L Eades, Esquire
                                                David S. Walls, Esquire
EMAIL                                           Luis M. Lluberas, Esquire
Susanne Larson, Esquire                         Gabriel L. Mathless, Esquire
Internal Revenue Service                        Moore & Van Allen PLLC
31 Hopkins Plz, Rm 1150                         100 N Tryon St, Suite 4700
Baltimore, MD 21201                             Charlotte, NC 28202
Email: SBSE.Insolvency.Balt@irs.gov             Email: davideades@mvalaw.com;
                                                luislluberas@mvalaw.com;
EMAIL                                           davidwalls@mvalaw.com;
Claims and Noticing Agent                       gabrielmathless@mvalaw.com
Andres Estrada
KCC                                             EMAIL
222 N Pacific Coast Highway, Suite 300          (Counsel to Mitchel Cory Family LLC)
El Segundo, CA 90245                            Gerald P. Kennedy, Esquire
Email: PMCIinfo@kccllc.com                      Procopio, Cory, Hargreaves & Savitch LLP
                                                525 B Street, Suite 2200
EMAIL                                           San Diego, CA 92101
G Jeffrey Boujoukos, Esquire                    Email: Gerald.kennedy@procopio.com
Securities & Exchange Commission
1617 JFK Boulevard, Ste 520
Philadelphia, PA 19103
Email: philadelphia@sec.gov



DOCS_DE:230336.1 65988/002
4
               Case 19-11743-JTD    Doc 814-4   Filed 06/11/21    Page 9 of 9




EMAIL                                           EMAIL
(Counsel for WF PP Realty, LLC)                 (Counsel to Gray-Bays, LLC)
Howard J. Berman, Esquire                       Michael D. Breslauer, Esquire
Ellenoff Grossman & Schole LLP                  Solomon Ward Seidenwurm & Smith, LLP
1345 Avenue of the Americas, 11th Floor         401 B Street, Suite 1200
New York, NY 10105                              San Diego, CA 92101
Email: hberman@egsllp.com                       Email: mbreslauer@swsslaw.com;
                                                wyones@swsslaw.com
EMAIL
(Counsel for North Port Salford, LLC and        EMAIL
Winter Park University 6245P, LLC)              (Counsel to SFT Holdings, LLC)
Anthony J. D’Artiglio, Esquire                  Daniel E. Vaknin, Esquire
Ansell Grimm & Aaron, P.C.                      Macdonald Fernandez LLP
365 Rifle Camp Road                             221 Sansome Street, Third Floor
Woodland Park, NJ 07424                         San Francisco, CA 94104-2323
Email: ajd@ansellgrimm.com                      Email: daniel@macfern.com

EMAIL                                           EMAIL
(Counsel for The Buntin Group)                  (Counsel for U.S. Cities Fund Operating,
David W. Houston, IV, Esquire                   LP)
J. Patrick Warfield, Esquire                    Stephen B. Gerald, Esquire
Burr & Forman LLP                               Whiteford, Taylor & Preston LLC
222 Second Avenue South, Suite 2000             The Renaissance Centre
Nashville, TN 37201                             405 North King Street, Suite 500
Email: dhouston@burr.com;                       Wilmington, DE 19801
pwarfield@burr.com                              Email: sgerald@wtplaw.com

EMAIL                                           EMAIL
(Counsel for David V. Lees)                     (Counsel to U.S. Cities Fund Operating, LP)
Jennifer R. Hoover, Esquire                     Dennis J. Schaffer, Esquire
Kevin M. Capuzzi, Esquire                       Whiteford Taylor & Preston LLP
John C. Gentile, Esquire                        Seven Saint Paul Street, Suite 1500
Benesch, Friedlander, Coplan & Aranoff          Baltimore, MD 21201
LLP                                             Email: dschaffer@wtplaw.com
222 Delaware Avenue, Suite 801
Wilmington, DE 19801                            EMAIL
Email: jhoover@beneschlaw.com;                  (Counsel to Oracle America, Inc.)
kcapuzzi@beneschlaw.com;                        Shawn M. Christianson, Esquire
jgentile@beneschlaw.com                         Buchalter, A Professional Corporation
                                                55 Second Street, 17th Floor
                                                San Francisco, CA 94105-3493
                                                Email: schristianson@buchalter.com




DOCS_DE:230336.1 65988/002
5
